Name: Commission Implementing Decision (EU) 2019/582 of 3 April 2019 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2017 and for the Volkswagen pool including its members for the calendar years 2014, 2015 and 2016 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2019) 2342) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  environmental policy;  deterioration of the environment;  mechanical engineering;  land transport
 Date Published: 2019-04-11

 11.4.2019 EN Official Journal of the European Union L 100/47 COMMISSION IMPLEMENTING DECISION (EU) 2019/582 of 3 April 2019 confirming or amending the provisional calculation of the average specific emissions of CO2 and specific emissions targets for manufacturers of new light commercial vehicles for the calendar year 2017 and for the Volkswagen pool including its members for the calendar years 2014, 2015 and 2016 pursuant to Regulation (EU) No 510/2011 of the European Parliament and of the Council (notified under document C(2019) 2342) (Only the Czech, Dutch, English, Estonian, French, German, Hungarian, Italian, and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 510/2011 of the European Parliament and of the Council of 11 May 2011 setting emission performance standards for new light commercial vehicles as part of the Union's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular Article 8(6) thereof, Whereas: (1) In accordance with Regulation (EU) No 510/2011, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of light commercial vehicles in the Union. On the basis of that calculation, the Commission is to determine whether manufacturers and pools of manufacturers have complied with their specific emissions targets. (2) The detailed data to be used for the calculation of the average specific emissions and the specific emissions targets are based on Member States' registrations of new light commercial vehicles during the preceding calendar year. Where light commercial vehicles are type-approved in a multi-stage process, the manufacturer of the base vehicle take responsibility for the CO2 emissions of the completed vehicle. (3) All Member States submitted the 2017 data the Commission in accordance with Article 8(2) of Regulation (EU) No 510/2011. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State were not adjusted. (4) On 17 May 2018, the Commission published the provisional data and notified 65 manufacturers of the provisional calculations of their average specific emissions of CO2 and their specific emissions targets in 2017. Manufacturers were asked to verify the data and to notify the Commission of any errors within three months of receipt of the notification. 23 manufacturers submitted notifications of errors. (5) For the remaining 42 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. (6) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction and the dataset has been confirmed or amended. (7) In the case of records without matching vehicle identification numbers and with missing or incorrect identification parameters, such as type, variant, version code or type-approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values in those records. (8) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions targets subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emissions target. (9) In accordance with Article 10(2) of Regulation (EU) No 510/2011, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium is to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. (10) On 3 November 2015 the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. Following a thorough investigation, sufficient clarifications have been obtained for confirming or amending the provisional data for the Volkswagen pool and its members Audi AG, Dr Ing. h.c.F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG for the calendar years 2014, 2015, 2016 and 2017. (11) The values relating to the performance of a manufacturer as confirmed or amended by this Decision could be revised in the event that the relevant national authorities confirm the existence of irregularities in the CO2 emission values provided for the purpose of determining the manufacturer's compliance with the specific emissions target, HAS ADOPTED THIS DECISION: Article 1 1. The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of light commercial vehicles and for each pool of manufacturers of light commercial vehicles in respect of the 2017 calendar year are specified in Annex I. 2. The values relating to the performance of the Volkswagen pool and its members Audi AG, Dr Ing. h.c.F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG, as confirmed or amended in respect of the calendar years 2014, 2015 and 2016 are specified in Annex II to this Decision. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EU) No 510/2011: (1) ALFA Romeo S.P.A. C.so Settembrini, 40 Gate 8  Building 6  1st floor  B15N Colonna N47 10135 Torino Italy (2) Alke Srl via Vigonovese 123 35127 Padova Italy (3) Audi AG Letter box 011/1882 38436 Wolfsburg Germany (4) Automobiles Citroen 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (5) Automobiles Peugeot 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (6) AVTOVAZ JSC Represented in the Union by: CS ATUOLADA 211 Konevova 130 00 Prague 3 Czech Republic (7) BLUECAR SAS 31-32 quai de Dion Bouton 92800 Puteaux France (8) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (9) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (10) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (11) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (12) Daimler AG F403 EA/R 70546 Stuttgart Germany (13) DFSK MOTOR CO., LTD. Represented in the Union by: Giotti Victoria Srl Sr.l. Pissana Road 11/a 50021 Barberino Val D'Elsa (Florence) Italy (14) Esagono Energia S.r.l. Via Puecher 9 20060 Pozzuolo Martesana (MI) Italy (15) FCA Italy S.p.A. Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (16) Ford Motor Company of Australia Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (17) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (18) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (19) Mitsubishi Fuso Truck & Bus Corporation Represented in the Union by: Daimler AG F403 EA/R 70546 Stuttgart Germany (20) Mitsubishi Fuso Truck Europe SA Represented in the Union by: Daimler AG F403 EA/R 70546 Stuttgart Germany (21) LLC Automobile Plant Gaz Poe 2 LÃ ¤hte Tartumaa 60502 Estonia (22) General Motors Holdings LLC Represented in the Union by: Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (23) GAC Gonow Auto Co. Ltd Represented in the Union by: Autorimessa Monte Mario SRL Via della Muratella, 797 00054 Maccarese (RM) Italy (24) Goupil Industrie S.A. Route de Villeneuve 47320 Bourran France (25) Great Wall Motor Company Ltd Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (26) Honda Motor Co., Ltd Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (27) Honda of the UK Manufacturing Ltd Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (28) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (29) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (30) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (31) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 2630 Aartselaar Belgium (32) IVECO S.p.A. Via Puglia 35 10156 Torino Italia (33) Jaguar Land Rover Limited Abbey Road Whitley Coventry CV3 4LF United Kingdom (34) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (35) KIA Motors Slovakia s.r.o. Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (36) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (37) Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (38) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (39) MAN Truck & Bus AG Letter box 011/1882 38436 Wolfsburg Germany (40) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr 1 D-61440 Oberursel/Ts Germany (41) M.F.T.B.C. Represented in the Union by: Daimler AG F403 EA/R 70546 Stuttgart Germany (42) Mitsubishi Motors Corporation MMC Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (43) Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born The Netherlands (44) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe BV MME Mitsubishi Avenue 21 6121 SG Born The Netherlands (45) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (46) Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (47) Opel Automobile GmbH Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (48) Dr Ing hc F Porsche AG Letter box 011/1882 38436 Wolfsburg Germany (49) Piaggio & C S.p.A. Viale Rinaldo Piaggio 25 56025 Pontedera (PI) Italy (50) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (51) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (52) Romanital Srl Via delle Industrie, 107 90040 Isola delle Femmine PA Italy (53) SAIC MAXUS Automotive Co. Ltd Represented in the Union by: SAIC Luc, S.a.r.l. President Building 37A avenue J.F. Kennedy 1855 Luxembourg Luxembourg (54) Seat SA Letter box 011/1882 38436 Wolfsburg Germany (55) SFL Technologies GmbH Innovationspark 2 8152 Stallhofen Austria (56) Skoda Auto AS Letter box 011/1882 38436 Wolfsburg Germany (57) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (58) StreetScooter GmbH JÃ ¼licher StraÃ e 191 52070 Aachen Germany (59) Subaru Corporation Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (60) Suzuki Motor Corporation Represented in the Union by: Magyar Suzuki Corporation Ltd 2500 Esztergom Schweidel Jozsef U52 Hungary (61) Tesla Motors Ltd Represented in the Union by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg The Netherlands (62) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Brussels Belgium (63) Univers Ve Helem 14 rue Federico Garcia Lorca 32000 Auch France (64) Volkswagen AG Letter box 011/1882 38436 Wolfsburg Germany (65) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g SE-405 31 GÃ ¶teborg Sweden (66) Pool for: Daimler AG F403 EA/R 70546 Stuttgart Germany (67) Pool for: FCA Italy S.p.A. Gate 8  Building 6  1st floor  B15N Colonna N47 C.so Settembrini, 40 10135 Torino Italy (68) Pool for: Ford-Werke GmbH Neihl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (69) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (70) Pool for: Hyundai Kaiserleipromanade 5 63067 Offenbach Germany (71) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (72) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SG Born The Netherlands (73) Pool for: Renault 1 Avenue du Golf 78288 Guyancourt Cedex France (74) Pool for: Volkswagen Group LCV Letter box 011/1882 38436 Wolfsburg Germany Done at Brussels, 3 April 2019. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 145, 31.5.2011, p. 1. ANNEX I Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2017 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) ALFA ROMEO SPA 8 137,375 161,283  23,908  23,908 1 558,50 137,375 ALKE SRL DMD 1 0,000 1 030,00 0,000 AUDI AG P8 1 275 133,705 179,293  45,588  45,588 1 752,16 133,773 AUTOMOBILES CITROEN 158 465 130,881 167,142  36,261  36,261 1 621,51 131,273 AUTOMOBILES PEUGEOT 169 852 132,590 169,521  36,931  36,931 1 647,09 133,040 AVTOVAZ JSC P7 272 215,967 135,884 80,083 80,013 1 285,40 215,967 BLUECAR SAS DMD 21 0,000 1 325,00 0,000 BAYERISCHE MOTOREN WERKE AG DMD 94 150,979 1 870,16 150,979 BMW M GMBH DMD 411 146,029 1 904,06 146,029 FCA US LLC P2 157 220,541 201,360 19,181 19,181 1 989,44 220,541 AUTOMOBILE DACIA SA P7 26 775 117,858 135,230  17,372  17,372 1 278,37 117,858 DAIMLER AG P1 147 953 187,603 212,680  25,079  25,079 2 111,16 187,604 DFSK MOTOR CO LTD DMD 353 179,759 1 243,27 179,759 ESAGONO ENERGIA SRL DMD 19 0,000 1 225,74 0,000 FCA ITALY SPA P2 143 889 149,154 174,813  25,659  25,659 1 703,99 149,154 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P3 38 381 214,276 227,258  12,982  12,982 2 267,91 214,276 FORD MOTOR COMPANY P3 9 159,111 199,459  40,348  40,348 1 969,00 159,111 FORD-WERKE GMBH P3 242 012 156,630 193,916  37,286  37,286 1 909,40 156,630 MITSUBISHI FUSO TRUCK & BUS CORPORATION P1 446 242,807 264,642  21,835  21,835 2 669,89 242,807 MITSUBISHI FUSO TRUCK EUROPE SA P1 31 236,806 274,345  37,539  37,539 2 774,23 236,806 LLC AUTOMOBILE PLANT GAZ DMD 37 285,000 2 256,89 285,000 GENERAL MOTORS HOLDINGS LLC P4 344 163,282 178,428  15,146  15,146 1 742,86 163,282 GONOW AUTO CO LTD DMD 51 184,647 1 358,33 184,647 GOUPIL INDUSTRIE SA DMD 349 0,000 1 123,89 0,000 GREAT WALL MOTOR COMPANY LIMITED DMD 57 202,439 1 771,93 202,439 HONDA MOTOR CO LTD DMD 14 112,571 1 335,21 112,571 HONDA OF THE UK MANUFACTURING LTD DMD 21 141,429 1 660,14 141,429 HYUNDAI MOTOR COMPANY P9 2 775 209,458 223,768  14,310  14,310 2 230,39 209,458 HYUNDAI ASSAN OTOMOTIV SANAYI VE P9 1 112,000 122,176  10,176  10,176 1 138,00 112,000 HYUNDAI MOTOR MANUFACTURING CZECH SRO P9 83 111,590 147,043  35,453  35,453 1 405,39 111,590 ISUZU MOTORS LIMITED 9 887 195,044 204,716  9,672  9,672 2 025,53 195,044 IVECO SPA 23 369 203,007 239,767  36,760  36,760 2 402,42 203,020 JAGUAR LAND ROVER LIMITED DMD 387 157,755 1 995,43 157,755 KIA MOTORS CORPORATION P5 1 295 124,415 155,643  31,228  31,228 1 497,86 124,511 KIA MOTORS SLOVAKIA SRO P5 312 124,160 150,401  26,241  26,241 1 441,49 124,160 LADA AUTOMOBILE GMBH DMD 3 216,000 1 285,00 216,000 MAGYAR SUZUKI CORPORATION LTD DMD 2 115,000 1 370,00 115,000 MAHINDRA & MAHINDRA LTD DMD 310 210,958 1 973,90 210,958 MAN TRUCK & BUS AG P8 1 485 197,790 220,221  22,431  22,438 2 192,25 197,790 MAZDA MOTOR CORPORATION DMD 105 136,905 1 546,78 136,905 MFTBC P1 36 239,250 265,401  26,151  26,151 2 678,05 239,250 MITSUBISHI MOTORS CORPORATION MMC P6/D 330 184,176 195,000  10,824  10,824 1 887,06 184,176 MITSUBISHI MOTORS EUROPE BV MME P6/D 205 217,210 195,000 22,210 22,210 2 217,08 217,210 MITSUBISHI MOTORS THAILAND CO LTD MMTH P6/D 20 576 185,501 195,000  9,499  9,499 1 895,76 185,501 NISSAN INTERNATIONAL SA 55 137 158,636 191,852  33,216  33,216 1 887,20 162,648 ADAM OPEL GMBH P4 65 538 159,798 180,693  20,895  20,895 1 767,22 159,798 OPEL AUTOMOBILE GMBH 17 373 168,923 189,777  20,854  20,854 1 864,89 168,923 PIAGGIO & C SPA D 2 980 151,640 155,000  3,360  3,360 1 087,29 153,319 DR ING HCF PORSCHE AG P8 53 186,774 206,254  19,480  19,480 2 042,06 186,774 RENAULT SAS P7 223 583 149,683 177,514  27,831  27,832 1 733,03 151,064 RENAULT TRUCKS 9 126 208,652 229,287  20,635  20,635 2 289,73 208,652 ROMANITAL SRL DMD 48 166,354 1 272,60 166,354 SAIC MAXUS AUTOMOTIVE CO LTD DMD 159 231,595 2 200,75 237,421 SEAT SA P8 354 109,263 128,576  19,313  19,315 1 206,82 109,263 SFL TECHNOLOGIES GMBH DMD 5 0,000 1 631,40 0,000 SKODA AUTO AS P8 4 209 110,631 133,165  22,534  22,548 1 256,16 110,631 SSANGYONG MOTOR COMPANY D 1 000 192,914 210,000  17,086  17,086 2 071,59 192,914 STREETSCOOTER GMBH 3 808 0,000 159,554  159,554  159,554 1 539,91 0,000 SUBARU CORPORATION DMD 52 161,192 1 643,60 161,192 SUZUKI MOTOR CORPORATION DMD 14 162,714 1 132,14 162,714 TESLA MOTORS LTD DMD 1 0,000 2 427,00 0,000 TOYOTA MOTOR EUROPE NV SA 38 266 168,452 196,264  27,812  27,990 1 934,64 168,452 UNIVERS VE HELEM DMD 5 0,000 1 138,40 0,000 VOLKSWAGEN AG P8 192 470 159,987 189,446  29,459  29,502 1 861,33 160,011 VOLVO CAR CORPORATION DMD 852 121,619 1 691,41 121,964 Table 2 Values relating to the performance of pools confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2017 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (100 % Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) DAIMLER AG P1 148 466 187,791 212,862  25,072  25,072 2 113,12 187,793 FCA ITALY SPA P2 144 046 149,232 174,842  25,610  25,610 1 704,3 149,232 FORD-WERKE GMBH P3 280 402 164,521 198,481  33,960  33,960 1 958,48 164,521 GENERAL MOTORS P4 65 882 159,816 180,681  20,865  20,865 1 767,09 159,816 HYUNDAI P9 2 859 206,583 221,506  14,923  14,923 2 206,06 206,583 KIA P5 1 607 124,366 154,625  30,259  30,259 1 486,91 124,443 MITSUBISHI MOTORS P6/D 21 111 185,788 195,000  9,212  9,212 1 898,74 185,788 RENAULT P7 250 630 146,382 172,951  26,569  26,570 1 683,97 147,587 VW GROUP PC P8 199 846 158,978 188,321  29,343  29,385 1 849,24 159,002 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EU) No 510/2011 for the calendar year 2017. DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EU) No 510/2011, i.e., a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2017 does not have to meet a specific emissions target. P means that the manufacturer is a member of a pool (listed in table 2) formed pursuant to Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for the calendar year 2017. Column C: Number of registrations means the total number of new light commercial vehicles registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (100 %) means the average specific emissions of CO2 (g CO2/km) that have been calculated on the basis of the 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1= the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1= the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2= the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2= the specific emissions target excluding the unidentifiable vehicles. Column H: Average mass means the average of the mass in running order (kilogrammes) of the vehicles attributed to the manufacturer. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but exclude emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011. ANNEX II Table 1 Values relating to the performance of manufacturers which are members of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2016 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (80 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) AUDI AG P9 610 137,399 191,687  54,288  54,288 1 885,43 144,943 DR ING HCF PORSCHE AG P9 96 180,487 210,465  29,978  29,978 2 087,34 189,656 QUATTRO GMBH P9 2 189,000 166,072 22,928 22,928 1 610,00 189,000 SEAT SA P9 952 103,075 126,562  23,487  23,487 1 185,16 107,797 SKODA AUTO AS P9 5 188 103,349 130,968  27,619  27,619 1 232,54 108,373 VOLKSWAGEN AG P9 190 987 152,518 183,040  30,522  30,571 1 792,45 165,863 Table 2 Values relating to the performance of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2016 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (80 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) VOLKSWAGEN GROUP LCV P9 197 835 150,346 181,442  31,096  31,153 1 775,27 164,024 Table 3 Values relating to the performance of manufacturers which are members of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2015 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (75 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) AUDI AG P8 940 128,279 177,884  49,605  49,605 1 737,01 140,181 DR ING HCF PORSCHE AG P8 115 181,209 215,896  34,687  34,687 2 145,74 192,417 QUATTRO GMBH P8 5 223,000 204,667 18,333 18,333 2 025,00 223,000 SEAT SA P8 1 264 99,069 126,760  27,691  27,691 1 187,29 104,435 SKODA AUTO AS P8 5 458 110,886 133,291  22,405  22,422 1 257,52 118,741 VOLKSWAGEN AG P8 168 339 167,921 188,905  20,984  20,984 1 855,52 181,173 Table 4 Values relating to the performance of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2015 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (75 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) VOLKSWAGEN GROUP LCV P8 176 121 164,509 186,696  22,187  22,190 1 831,76 178,477 Table 5 Values relating to the performance of manufacturers which are members of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2014 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (70 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) AUDI AG P8 2 653 137,151 175,118  37,967  37,967 1 707,27 147,383 DR ING HCF PORSCHE AG P8 216 191,166 218,989  27,823  27,823 2 179,00 203,032 QUATTRO GMBH P8 12 231,500 197,847 33,653 33,653 1 951,67 237,333 SEAT SA P8 1 530 98,730 127,899  29,169  29,169 1 199,54 104,810 SKODA AUTO AS P8 9 409 115,061 137,318  22,257  22,427 1 300,82 124,157 VOLKSWAGEN AG P8 185 710 164,086 185,477  21,391  21,391 1 818,66 179,637 Table 6 Values relating to the performance of the pool VOLKSWAGEN GROUP LCV confirmed or amended in accordance with Article 8(6) of Regulation (EU) No 510/2011 for calendar year 2014 A B C D E F G H I Pool name Pool Number of registrations Average specific emissions of CO2 (70 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) VOLKSWAGEN GROUP LCV P8 199 530 159,447 182,664  23,217  23,218 1 788,41 176,047 Explanatory notes to Tables 1, 2, 3, 4, 5 and 6: Column A: Table 1, 3, 5: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2, 4, 6: Pool name means the name of the pool declared by the pool manager. Column B: P means that the manufacturer is a member of a pool formed pursuant to Article 7 of Regulation (EU) No 510/2011 and the pooling agreement is valid for that calendar year. Column C: Number of registrations means the total number of new light commercial vehicles registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Table 1, 2: Average specific emissions of CO2 (80 %) means the average specific emissions of CO2 that have been calculated on the basis of the 80 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011 or eco-innovations in Article 12 of that Regulation. Table 3, 4: Average specific emissions of CO2 (75 %) means the average specific emissions of CO2 that have been calculated on the basis of the 75 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011 or eco-innovations in Article 12 of that Regulation. Table 5, 6: Average specific emissions of CO2 (70 %) means the average specific emissions of CO2 (g CO2/km) that have been calculated on the basis of the 70 % lowest emitting vehicles in the manufacturer's fleet in accordance with the third paragraph of Article 4 of Regulation (EU) No 510/2011. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EU) No 510/2011. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive, the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1= the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1= the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2= the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2= the specific emissions target excluding the unidentifiable vehicles. Column H: Average mass means the average of the mass in running order (kilogrammes) of the vehicles attributed to the manufacturer. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation include those that contain a valid value for mass and CO2 emissions but exclude emission reductions resulting from the provisions on super-credits in Article 5 of Regulation (EU) No 510/2011.